Title: To Benjamin Franklin from Jonathan Shipley, 9 May 1782
From: Shipley, Jonathan
To: Franklin, Benjamin


Bolton Street May 9th.—82
It is with the utmost pleasure I feel an Hour is at last arrivd, when I can write without impropriety to my dear & respectable Friend. You will be so just to me as to believe that my silence was not owing to neglect or indifference. Great caution was necessary to be observd by one of my rank & profession, who was acting in open opposition to an unsuccessful, detested & enrag’d Ministry. Even now I debar myself from the mention of any subject which concerns our publick situation, till the return of Peace which We all long for, & the Safety & Liberty that attends it. In the mean time I flatter myself with the hopes of seeing You once more & renewing those delightful Conversations that are still present to my Memory. Do You still relish your old Studies & sometimes make use of that Key to the secrets of Nature, which She seems to have trusted to your care as to her particular Favourite? But tho Science has certainly lost, America has gaind much more by your change of Employment. And after all the noblest Employment that falls to the Lot of Man is to serve our Country & to make Men better & happier. (I have not the Vanity at this instant to think of Preaching or writing; but to do it as You have done by advantageous Treaties & wise Laws & Statutes.) As for me I have employd myself as occasion offerd in feebly supporting the same good Cause in which You left me engagd & which experience has renderd more dear to me even than Truth & Reason. I have found it not difficult to make some impression on disinterested or indifferent Men; but I must own I never was so lucky as to make a Convert of one who either had a Place or wishd for one. But my great resource has been to seek a refuge from Publick Misery in domestick Happiness. That dear Family of mine takes a pride in continuing to love & admire You. Indeed they almost look upon You as something more than human.
We have now a new Ministry; with all of whom I have acquaintance & some degree of Friendship. Their present intentions are good & the People are their Friends; but I most want to see whether they have the Sense to make a right use of Power before I form my opinion.
The Bearer Mr. Laurens, who I hope will allow me to call him my Friend, is much respected here for his good Sense & every body must love him for his mild & benevolent Heart,
Adieu my dear venerable Friend & let me hope that I may once more be happy in your Society Your ever obligd & affecttiont
J St Asaph
Dr Franklin
 
Notation: Asoph 9. May 1782.
